PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/840,178
Filing Date: 31 Aug 2015
Appellant(s): Beeson et al.



__________________
Kevin R. Lyn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/23/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/1/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellants’ Argument A:
Claim 1 recites a particular structure comprising “a multi-laminate having a foil as an initial layer or as an intermediate layer of the laminate engaging the heat generation portion and the aerosol-generating portion,” wherein the particularly recited multi-layer laminate “distribute heat from the heat generation portion, away from the outer wrapping material, such that the heat from the heat generation portion is directed to the aerosol-generating portion so as to prevent scorching of the outer wrapping material,” which is separate and distinct from and not a wrapping material for “achieving a heat-exchange relationship between the aerosol-generating segment and the heat source segment.”
In addition, since this particular multi-layer laminate structure and particularly recited multi-layer laminates are recited as being arranged to “distribute heat from the heat generation portion, away from the outer wrapping material, such that the heat from the heat generation portion is directed to the aerosol-generating portion so as to prevent scorching of the outer wrapping material,” this recitation is not merely “recitation with respect to the manner in which a claimed apparatus is intended to be employed” as alleged in the Advisory Action, and 
Examiners’ Response A:
The prior art meets the claimed structural limitations of the product. Furthermore, the specification fails to explain why, other than the structure of the product, the instant invention minimizes or eliminates scorching of the outer wrapping material of the smoking article. The specification concludes that this feature is a result of the structure of the product, specifically “wherein the aerosol-generating portion and the heat generation portion are further configured to cooperate to distribute heat received by the aerosol-generating portion from the heat generation portion, so as to prevent scorching of the outer wrapping material,” ([0008]). Although not a claimed limitation, the specification does state that, “In some instances, the thickness of the foil used in the laminate can be varied or increased/decreased as necessary or desired, for example, between about 0.0001 inches and 0.005 inches, in order to alter performance of the laminated paper/foil sheet and/or to reduce visual scorching of the paper sheet portion (i.e., outer layer 94) of the laminate and/or the outer wrapping paper 75 wrapped about the wrapping paper 90 and/or the aerosol-generating segment 61,” ([0031]), however, this range is quite large with respect to the thickness of aluminum foil, specifically 0.00254 mm-0.127 mm, and the aluminum foil of the prior art would fall within this unclaimed range, thus meeting these parameters.  
The feature of “distribut[ing] heat from the heat generation portion, away from the outer wrapping material, such that the heat from the heat generation portion is directed to the aerosol-generating portion so as to prevent scorching of the outer wrapping material,” is an 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747  

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                   
                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.